DETAILED ACTION

	In response to the Final Office Action mailed 09/09/2020, the RCE was received 11/10/2020:
Claims 1, 2, 4, 10-12, 14-16, and 18 have been amended.
Claims 3 and 13 have been cancelled.
Claims 21 and 22 are new.
Claims 1, 2, 4-12, and 14-22 are pending.

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a. Regarding the independent claim 1, the prior art of record does not disclose, teach, or fairly suggest a specific limitation on “a method comprising: forming a test key comprising: forming a first plurality of semiconductor strips; cutting the first plurality of semiconductor strips into an array of a second plurality semiconductor strips, wherein each row of the array is formed from one strip in the first plurality of semiconductor strips; forming isolation regions in recesses between the second plurality of semiconductor strips; and recessing the isolation regions, wherein top portions of the second plurality of semiconductor strips protrude higher than the isolation regions to form semiconductor fins, and the semiconductor fins form a fin array; projecting an X-ray beam on the test key wherein the X-ray beam has a spot size, and the test key is larger than the spot size; and obtaining a diffraction pattern from scattered X-ray beam scattered from the test kef.
In addition, combination of teachings of the prior arts which cited in Notice of Reference is not appropriate and adequate to address each and every limitation in the independent claim 1.

In addition, combination of teachings of the prior arts which cited in Notice of Reference is not appropriate and adequate to address each and every limitation in the independent claim 10.
c. Regarding the independent claim 17, the prior art of record does not disclose, teach, or fairly suggest a specific limitation on “a method comprising: forming a test key comprising: forming a plurality of semiconductor fins; forming a plurality of gate structures overlying the plurality of semiconductor fins, wherein the plurality of gate structures have lengthwise directions perpendicular to lengthwise directions of the plurality of semiconductor fins; and etching portions of the plurality of semiconductor fins not covered by the plurality of gate structures to form recesses; obtaining an X-ray diffraction pattern from the test key by projecting an X-ray beam on the test key that comprises the recesses, wherein the X-ray beam covers a plurality of rows and columns of the plurality of semiconductor fins; and determining dimensions of the plurality of semiconductor fins and the plurality of gate structures from the X-ray diffraction pattern.”
In addition, combination of teachings of the prior arts which cited in Notice of Reference is not appropriate and adequate to address each and every limitation in the independent claim 17.
The prior art, Wann et al. (US 20150287652 A1), teaches a test scheme for measuring the carrier concentration in semiconductor fins and it illustrates a top view of test structure, which includes a 
Wann further teaches the test structure includes a plurality of semiconductor fins and they have width equal to each other, and pitches equal to each other and a method of measuring the carrier concentration of semiconductor fins is provided in accordance with various exemplary embodiments (Figure 3 and paragraph 0011).
However Wann does not discloses the specific limitation on projecting an X-ray beam on the test key; and obtaining a diffraction pattern from scattered X-ray beam scattered from the test key.
The prior art, Pois et al. (US 20150204802 A1), teaches a method of measuring a sample by X-ray reflectance scatterometry involves impinging an incident X-ray beam on a sample having a periodic structure to generate a scattered X-ray beam, the incident X-ray beam simultaneously providing a plurality of incident angles and a plurality of azimuthal angles and it involves collecting at least a portion of the scattered X-ray beam (Figures 1-2 and paragraph 0008). Pois further teaches a system for measuring a sample by X-ray reflectance scatterometry includes an X-ray source for generating an X-ray beam having an energy of approximately 1 keV or less and it also includes a sample holder for positioning a sample having a periodic structure and also includes a monochromator positioned between the X-ray source and the sample holder. The monochromator is for focusing the X-ray beam to provide an incident X-ray beam to the sample holder. The incident X-ray beam simultaneously has a plurality of incident angles and a plurality of azimuthal angles. The system also includes a detector for collecting at least a portion of a scattered X-ray beam from the sample (paragraph 0009).
However Pois does not discloses the specific limitation on the plurality of gate structures is distributed substantially uniformly throughout the array, and the plurality of gate structures has a lengthwise direction perpendicular to a lengthwise direction of the semiconductor fins; and obtaining an 
d. Regarding the dependent claims 2, 4-12, and 14-20, they are being allowable based on their dependency from the allowable independent claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DANI FOX/
Primary Examiner
Art Unit 2884